Citation Nr: 1531945	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-41 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for status post C4-6 laminectomy/ foraminotomy and fusion.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo



INTRODUCTION

The Veteran served on active duty from September 1978 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

While that claim was pending appeal, the Veteran perfected an appeal of the issue of entitlement to service connection for PTSD.  The appeals have been merged under the docket number reflected above for the purposes of administrative economy and efficiency.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his October 2014 VA Form 9, the Veteran requested a videoconference hearing before a member of the Board.  In an undated letter, the originating agency informed the Veteran that his request for a videoconference hearing before a member of the Board was received.  Additionally, prior to the hearing, he would be notified of the date and time.  In correspondence dated in March 2015, the Board informed the Veteran that hearings are not mandatory and that requesting an 

optional Board hearing may increase the time in which a decision is issued on his appeal.  In order to avoid a lengthier waiting period, the Veteran was also informed of the option to submit a written statement directly to the Board of the testimony he would provide at the hearing.  The March 2015 correspondence included various hearing options and further informed the Veteran that if a response was not received within 30 days from the date of the letter, the Board would use his previous selection in scheduling a hearing.  A review of the evidence of record did not reveal a response from the Veteran.  Accordingly, on remand, the Veteran should be scheduled for a Board videoconference hearing at the RO at the earliest available opportunity.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO at the earliest available opportunity.  The AOJ should notify the Veteran and his representative of the date and time of the hearing.  

Thereafter, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 







Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

